Title: To John Adams from John Quincy Adams, 14 January 1806
From: Adams, John Quincy
To: Adams, John



Washington 14. January 1806.

I received some days since your kind favour containing the account of your occupations and amusements; and I have this day that of my brother dated at the close of the last and commencement of the present year—I have occasionally forwarded such public documents to you, as I supposed would be worthy of your perusal, together with the Journals of the two Houses—That of the Senate will I hope furnish you some excuse for my delays in answering the letters of my friends—We have now for several days been seriously engaged in business, and that which is preparing and maturing in select Committees is already more considerable and daily accumulating.
Though from observations I have occasionally heard you make, I have concluded that your opinion of Tacitus is not so favourable as my own, yet I have no doubt you derived much pleasure from the very attentive perusal you gave him with a constant comparison of the original with Murphy’s translation—I have never been much pleased with this translation; for although from his extreme conciseness, and his elliptical style, he is perhaps the most difficult of all the antient prose-writers to translate into a modern language, Murphy appears to me to go into an opposite extreme, and to be unnecessarily diffuse and verbose—The Dialogue on Eloquence, I have never duly studied, and from the comparison of styles, have not supposed to be the work of Tacitus.
Your ploughing in December is an occupation which I need not say to you, is much more agreeable than labouring at the political plough—The Season here has been in all respects uncommonly mild, untill within these few days, and the world of parties and legislation as moderate as the temperature of the atmosphere—But as the new year advances, the weather grows cold, and we grow warm—We are very much perplexed what we shall do to manifest our valour without hazarding our persons, and after spending a long Session in discussing the subject we shall in all probability finish without doing any thing of importance—At least I have already seen enough to convince me that we shall do nothing good—For the protection of our Territory or of our Commerce we shall do nothing; but we may very possibly prepare for the abandonment of the first; and contribute Our share to the sacrifice of the last—We shall perhaps enter into the unprofitable contest with Great-Britain, which can do the most harm, not to the other but to ourselves; in this emulation of mischief, I am far from being certain but that we shall bear the palm.
Reports are in circulation that all our differences with Spain are already settled, entirely to our advantage; but if not we shall try again to trade with her for land—We shall perhaps offer her almost all our province of Louisiana, for the Florida’s; or if she likes it better, more money—fighting her we have almost done even talking of.
Captain Landais particularly desires me to present his respects to you—I have sent you the report of the Secretary of State on his petition or memorial—The papers are curious, and Count Bernstorf’s letter in Answer to the application of Dr. Franklin, is amusing, as it shews the old Gentleman’s embarrassment between the alternate pressure of England on one side, and France on the other—He appears to have understood that his most effectual means of extricating himself was to drown his outrage against the United States in a flood of personal adulation to their Minister.
Our Tunisian and Indian visitors are still the principal objects of curiosity we have to entertain us—Many of the Indians who were here are gone, but others have come to take their places, without any invitation, and they are so numerous as to occasion some uneasiness among the inhabitants of this neighbourhood—They are sometimes troublesome by introducing themselves unexpectedly to private houses, and their habits of intemperance sometimes make them uncomfortable companions.
Mr. Giles and Mr. Bayard have not yet taken their seats this Session. I suppose they will arrive nearly together—Their absence leaves both sides of the house in a manner without leaders, and a great degree of unsteadiness and languor hangs over our proceedings, in consequence of this circumstance—We find great reason to regret the loss of our late President.
We are here all well—With my duty and affection to the family in its various branches I remain faithfully yours.
